DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 06/13/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1-9 and 12-20 are examined on the merits in this office action.

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 05/26/2022 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2016/0311203 A1) in view of Hackfort et al. (WO 2016/079244 A1) and Yoshida et al. (JP 2010155392 A). It is noted that when utilizing Hackfort et al., the disclosures of the reference are based on US 2018/0345637 A1 which is an English language equivalent of the reference. Therefore, the paragraph numbers cited with respect to Hackfort et al. are found in US ‘637. It is noted that the disclosures of Yoshida et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-3, 5, 6, 12-16, 19 and 20, Yamamoto et al. disclose a biodegradable multilayer foil (i.e. biodegradable three-layer polyester film) comprising layers B/A/B (see page 6, claim 11). The layers B (outer layers) comprises 30 to 100 wt% of biodegradable polymer formed from aliphatic and aromatic dicarboxylic diacids and from aliphatic diols, i.e. aliphatic aromatic polyester (Ai) and 0 to 70 wt% of polylactic acid (Aiii) (see page 6, claim 11 and paragraph 0016) The aliphatic aromatic polyester (Ai) can be polybutylene sebacate terephthalate prepared from sebacic acid, terephthalic acid and 1,4-butainediol (see paragraphs 0028-0032). Further, Yamamoto et al. disclose that 0.5 to 50 wt% of filler such as inorganic fillers (additive) can be added to polymer mixture for further improvement in the water-vapor barrier of the polymer mixtures (see paragraph 0052). Yamamoto et al. do not explicitly disclose the layers B (outer layers) comprise fillers such as inorganic fillers (additive). However, as taught by Yamamoto et al., it would have been obvious to one of ordinary skill in the art to add 0.5 to 50 wt% of fillers such as inorganic fillers (additive) to layers B (outer layers) in order to improve water-vapor barrier of layers B (outer layers). 
 The layer A (middle layer) comprises 10 to 45 wt% of biodegradable polyester formed from aliphatic and aromatic diacids and aliphatic diols, i.e. aliphatic aromatic polyester (Bbi) (see page 6, claim 7). The aliphatic aromatic polyester (Bbi) can be prepared from aliphatic dicarboxylic acid such as C4-C18 dicarboxylic acid that can be sebacic acid, aromatic dicarboxylic acid such as terephthalic acid and aliphatic diol such as 1,4-butanediol, i.e. polybutylene sebacate terephthalate (see page 7, claim 7 and paragraphs 0026, 0027, 0029). Further, Yamamoto et al. disclose 0.5 to 50 wt% of fillers such as thermoplastified starch (i.e. starch having plasticizer) can be added to polymer mixture for further improvement in the tear-propagation resistance (see paragraphs 0052, 0055 and 0069). The thermoplastic starch have not only good biodegradability in soil but also good mechanical properties for example high tear-propagation resistance (see paragraph 0055). Yamamoto et al. do not explicitly disclose the layer A (middle layer) comprise fillers such as thermoplastified starch (starch having plasticizer). However, as taught by Yamamoto et al., it would have been obvious to one of ordinary skill in the art to add 0.5 to 50 wt% of fillers such as thermoplastified starch (starch having plasticizer) to layer A (middle layer) in order to improve tear-propagation resistance and biodegradability of layer A (middle layer).
Yamamoto et al. do not disclose layer A (middle layer) of starch having plasticizer content of 5 to 35 wt%. Yamamoto et al. do not disclose thickness of the biodegradable three-layer polyester film and thickness percentage of layers B (outer layers) and layer A (middle layer).
Hackfort et al. disclose a thermoplastic starch obtained by mixing starch with at least 15 wt% of plasticizer (see paragraph 0061). The thermoplastic starch have improved flow properties in the extruder and a reduced formation of microbubbles in the layer (see paragraphs 0058, 0059, 0060).
In light of motivation for using thermoplastic starch comprising starch and at least 15 wt% of plasticizer disclosed by Hackfort et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use thermoplastic starch comprising starch and at least 15 wt% of plasticizer of Hackfort et al. as the thermoplastified starch in the layer A (middle layer) in Yamamoto et al. in order to obtain improved flow properties in the extruder and a reduced formation of microbubbles in the layer, and thereby arrive at the claimed invention.
Yamamoto et al. in view of Hackfort et al. do not disclose thickness of the biodegradable three-layer polyester film and thickness percentage of layers B (outer layers) and layer A (middle layer).
Yoshida et al. disclose a biodegradable resin laminate comprising a pair of surface layers comprising polyester-based resin and an intermediate layer comprising polyester-based resin (see Abstract). The ratio of surface layer/ intermediate layer/ surface layer is 1/10/1 to 10/1/10. Accordingly, each surface layer is 8 to 83 % and intermediate layer is 8 to 83 % (see page 2, paragraphs 6 and 7).  When the surface layer becomes thicker, the elastic modulus becomes higher and film becomes stiff, so that the thickness can be reduced practically, but resistance to large deformation such as tear strength tends to be weakened (see page 11, paragraph 3).  When the surface layer is thin, resistance to large deformation such as tearing strength is exhibited, but the elastic modulus is low, and it is necessary to increase the thickness of the film, resulting in a cost problem (see page 11, paragraph 3). Further, the thickness of the biodegradable resin laminate is 1 to 100 microns depending on the application (see page 11, paragraph 4)
In light of motivation for using a biodegradable resin laminate comprising ratio of surface layer/ intermediate layer/ surface layer of 1/10/1 to 10/1/10 and the biodegradable resin laminate having thickness of 1 to 100 microns disclosed by Yoshida et al. as described above, it therefore would have been obvious to one of ordinary skill in the art to use each of layer B (outer layer) and layer A (middle layer) having presently claimed percentage of the entire film thickness of the biodegradable three-layer polyester film and the biodegradable three-layer polyester film having thickness of 1 to 100 microns in Yamamoto et al. in view of Hackfort et al. in order to achieve a proper balance of elastic modulus and resistance to large deformation as well as thickness depending on desired application, and thereby arrive at the claimed invention.

Regarding claim 4, Yamamoto et al. in view of Hackfort et al. and Yoshida et al. disclose the biodegradable three-layer polyester film as set forth above. Yamamoto et al. in view of Hackfort et al. and Yoshida et al. disclose middle layer and outer layers identical to that presently claimed. Therefore, it is inherent or obvious that the MVR of the middle layer measured at a water content of less than 2000 ppm is between 0.5 to 3 cm3/10 min lower than the MVR of the outer layers in each case measured according to EN ISO 1133 in Yamamoto et al. in view of Hackfort et al. and Yoshida et al.

Regarding claims 7-9, 17 and 18, Yamamoto et al. in view of Hackfort et al. and Yoshida et al. disclose the biodegradable three-layer polyester film as set forth above. Yamamoto et al. in view of Hackfort et al. and Yoshida et al. do not disclose the biodegradable three-layer polyester film having presently claimed properties. However, given that the biodegradable three-layer polyester film of Yamamoto et al. in view of Hackfort et al. and Yoshida et al. is identical to that presently claimed, it is obvious or inherent that the biodegradable three-layer polyester film of Yamamoto et al. in view of Hackfort et al. and Yoshida et al. has presently claimed properties.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russo et al. (WO 2017/216150 A1).

Regarding claims 1-9 and 12-20, Russo et al. disclose a multilayer biodegradable film comprising layers A/B/A (see Abstract and page 34, claim 8). The layers A (outer layers) comprise 60 to 100 wt% aliphatic-aromatic polyester and the layer B (middle layer) comprises 30 to 95 wt% of aliphatic-aromatic polyester (see page 33, claim 1 and page 14, lines 11 and 31). The layer A can be prepared from terephthalic acid, sebacic acid and 1,4-butane diol (page 4, lines 7 and 20 and page 5, line 5). The layer B can be prepared from terephthalic acid, sebacic acid and 1,4-butane diol (see page 15, line 22, page 16, lines 3 and 21). Accordingly, layers A (outer layers) and layer B (middle layer) can be polybutylene sebacate-co-terephthalate. The layers A (outer layers) can comprise 0 to 10 wt% of filler (additive) and 0 to 40 wt% of polyhydroxyalkanoate such as poylesters of lactic acid, i.e. polylactic acid (PLA) (see page 14, lines 13 and 18, page 8, line 22). The layer B (middle layer) can comprise 0.1 to 50 wt% of starch or thermoplastic starch (i.e. Baii) (see page 17, lines 30-33 and page 18, line 4).  The starch can be a destructured starch comprises 1 to 40 wt% of plasticizer (i.e. Bbii) (see page 18, line 4 and lines 32-34).
The multilayer film has a thickness of less than 50 microns (see page 25, 23-25). The ratio between the totality of layers A and the totality of layers B is between0.05 to 1.2 (see page 25, lines 17-18). Accordingly, the totality of layers A is 4.8 to 54 wt% (4.8 = 0.05/1.05 x 100 and 54 = 1.2/2.2 x 100) and the totality of layers B is 95.2 to 45 wt% (95.2 = 1/1.05 x 100 and 45 = 1/2.2 x 100). Therefore, the multilayer biodegradable film comprising layers A/B/A have 2.4 to 27 wt% each of layer A and 45 to 95.2 wt% of layer B.
Russo et al. disclose the biodegradable three-layer polyester film as set forth above. Russo et al. disclose middle layer and outer layers identical to that presently claimed. Therefore, reerrrrrr0it is inherent or obvious that the MVR of the middle layer measured at a water content of less than 2000 ppm is between 0.5 to 3 cm3/10 min lower than the MVR of the outer layers in each case measured according to EN ISO 1133 in Russo et al.
Russo et al. do not disclose the biodegradable three-layer polyester film having presently claimed properties. However, given that the biodegradable three-layer polyester film of Russo et al. is identical to that presently claimed, it is obvious or inherent that the biodegradable three-layer polyester film of Russo et al. has presently claimed properties.
In light of the overlap between the claimed biodegradable three-layer polyester film and that disclosed by Russo et al., it would have been obvious to one of ordinary skill in the art to use a biodegradable three-layer polyester film that is both disclosed by Russo et al. and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above.

Applicants argue that the Examiner cites Yamamoto as starting point for assessing the patentability of the claimed invention. The applicant believes that the person skilled in the art would have not taken Yamamoto into consideration, since the multilayer foil of Yamamoto comprises as middle layer a composition of 55 - 90 wt.-% of polyglycolic acid (PGA) and 10-45wt.-% of an aliphatic or aliphatic -aromatic polyester (see claim 11 in combination with claim 7). In addition, as recognized by the Examiner Yamamoto does not disclose the layer A (middle layer) of starch having a plasticizer content of 5 to 35wt. % .
While Yamamoto disclose middle layer comprising polyglycolic acid (PGA), the middle layer also comprise 10 to 45 wt% of aliphatic-aromatic polyester. The amount of aliphatic-aromatic polyester overlap with that presently claimed (Bbi). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further, while Yamamoto does not disclose middle layer comprising a starch having a plasticizer content of 5 to 35 wt%, this limitation is met by using Hackfort. 

Applicants argue that these multilayer films show very good barrier properties, in particular a high barrier to water vapor and to oxygen (paragraph [0010] of Yamamoto). This is connected with the high content of PGA (55 - 90 wt.-%) forming the continuous phase of the middle layer. In contrast to Yamamoto, the multilayer films according to the invention show high oxygen and water vapor permeability (see paragraph [0013] of the published application, US publication US 2020/0376822A1) which make them especially suitable for packaging fruits and vegetables having high emission of water and CO2 (see paragraphs [0090] and [0091]), i.e. the purpose of the present invention is just the opposite of the purpose according to Yamamoto. Therefore, the person skilled in the art would not have considered Yamamoto as promising starting point for obtaining biodegradable multilayer foils with good water vapor and oxygen permeability.
While Yamamoto disclose middle layer comprising polyglycolic acid (PGA), the middle layer also comprise 10 to 45 wt% of aliphatic-aromatic polyester which overlap with presently claimed amounts. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Further, Yamamoto alone has not been used to teach presently claimed biodegradable three-layer polyester film. Yamamoto in view of Hackfort and Yoshida disclose biodegradable three-layer polyester film identical to that presently claimed. Accordingly, biodegradable three-layer polyester film will show high oxygen and water vapor permeability, absent evidence to the contrary. Moreover, applicants have provided no evidence (i.e. data) to show that modifying Yamamoto renders Yamamoto inoperable for its intended purpose.
Further, the present claims broadly recite biodegradable three-layer polyester film. Given that Yamamoto et al. disclose biodegradable multilayer foil, the person skilled in the art would have considered Yamamoto as promising starting point for obtaining biodegradable multilayer foils with good water vapor and oxygen permeability. 

Applicants argue that in addition, the middle layer of the claimed multilayer foils comprises as major component the aliphatic-aromatic polyester instead of PGA. According to Yamamoto, the PGA is the main feature of the middle layer of multilayer foils, since it constitutes at least 55 wt.-% of the whole middle layer and in the introduction it was stated, that foils containing a PGA layer have interesting barrier properties, but are sometimes not entirely satisfactory in regard to their mechanical properties (see paragraph [0005] of Yamamoto). The solution of Yamamoto is to add some biodegradable polyester to the PGA, but only to an extent that PGA still constitutes the majority and forms the continuous phase to keep the good barrier properties. This means, starting from Yamamoto the person skilled in the art would have had to reduce the amount of PGA from at least 55 wt.-% to at maximum 35 wt.-% to obtain a middle layer according to the invention comprising at least 40 wt.-% aliphatic-aromatic polyester and at least 25 wt.-% thermoplastic starch. The person skilled in the art would have had to do so in contrast to the overall teaching of Yamamoto. There is no reason for the person skilled in the art to deviate in such an extend from the teaching of Yamamoto. For the above reasons, Yamamoto teaches away from the applicant’s claimed invention.
While Yamamoto disclose middle layer comprising 55 to 90 wt% of polyglycolic acid (PGA), the middle layer also comprise 10 to 45 wt% of aliphatic-aromatic polyester which overlap with presently claimed amounts. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Yamamoto disclose middle layer 55 to 90 wt% of PGA, 10 to 45 wt% of aliphatic-aromatic polyester and 0.5 to 50 wt% of thermoplastified starch (starch having plasticizer). The examiner is not suggesting to reduce content of polyglycolic acid (PGA). The examiner is suggesting to add a specific starch having plasticizer content of 5 to 35 wt%. Therefore, given that there is no reduction in amount of PGA, PGA would keep the good barrier properties in Yamamoto.

Applicants argue that the applicant does not believe that Russo discloses the applicant’s layers A and B. The applicant believes that the Examiner is inadvertently picking and choosing from Russo without regard to the actual layers. The Examiner asserted that the middle layer comprises an aliphatic- aromatic polyester and refers to page 14, line 11. This is actually for the outer layer A and not the middle layer B. Throughout the publication it is clear that layer A and not layer B requires at least one aliphatic-aromatic polyester (see for example, page 14, lines 1 and 11 and claim 1). Page 14, line 31 refers to layer B and to a polyester but does not refer to an aliphatic-aromatic polyester as claimed in layer B of the applicant’s invention. Both the applicant and Russo use the term aliphatic- aromatic polyester. The applicant uses the term for layer B, the middle layer and Russo uses the term for layer A the outer layer and not the middle layer B. The applicant does not believe that the Russo teaches the claimed invention. For the above reasons this rejection should be withdrawn.
Russo disclose layer A comprising an aliphatic-aromatic biodegradable polyester and layer B comprising polyester (see page 33, claim 1). Russo do not explicitly disclose that polyester of layer B is aliphatic-aromatic biodegradable polyester. However, the polyester of layer B is prepared from aromatic dicarboxylic acid such as terephthalic acid, saturated aliphatic acid such as sebacic acid and diol such as 1,4-butane diol (page 33, claim 1, page 4, lines 7 and 20 and page 5, line 5). Accordingly, the polyester of layer B is polybutylene sebacate-co-terephthalate which is identical to that presently claimed. Therefore, polyester of layer B is biodegradable aliphatic-aromatic polyester.

Applicants argue that the applicant believes that the data in the specification shows the criticality of the combination of components in the claimed amounts.
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific outer layer comprising specific Ai, Aii, Aiii in specific amounts and specific thickness of outer layer, while the present claims broadly recite outer layer comprising broad recitation of Ai, Aii and Aiii in broad amounts and any thickness of outer layer, (ii) the examples recite specific middle layer comprising specific components in specific amounts and specific thickness of middle layer where it is not clear if this middle layer refers to the claimed Ba or Bb middle layer, while the present claims broadly recite middle layer comprising broad recitation of Bai, Baii and Baiii in broad amounts or comprising broad recitation of Bbi, Bbii and Bbiii in broad amounts and any thickness of middle layer, (iii) the examples recite specific thickness of biodegradable three layer film, while the present claim has broad recitation of thickness of biodegradable three layer film and (iv) the examples recite specific thickness ratio of outer layer and middle layer, while the present claim recite any thickness ratio of outer layer and middle layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787